                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 18-2014 JVS(KESx)                                                Date     March 1, 2019

 Title             Mark W Hill v Affinia Default Services, LLC


 Present: The                    James V. Selna
 Honorable
                         Lisa Bredahl                                                  Not Present
                         Deputy Clerk                                                 Court Reporter


                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present


 Proceedings:           (In Chambers)          ORDER TO SHOW CAUSE RE DISMISSAL
                                               FOR LACK OF PROSECUTION

       The Court, on its own motion, hereby ORDERS plaintiff(s) to Show Cause (OSC) in
writing no later than April 1, 2019, why this action should not be dismissed for lack of
prosecution. As an alternative to a written response by plaintiff(s), the Court will consider the
filing of one of the following, as an appropriate response to this OSC, on or before the above
date:
    X Joint Rule 26(f) Scheduling Report (See Order at Docket No. 15)

       It is the plaintiff’s responsibility to respond promptly to all orders and to prosecute the
action diligently, including filing proofs of service and stipulations extending time under Rule 55
remedies promptly upon default of any defendant. All stipulations affecting the progress of the case
must be approved by the Court. Local Rule 7-1.

         The Court sets a hearing on this OSC for April 15, 2019 at 11:00 a.m.

      The Court ORDERS the Scheduling Conference CONTINUED to April 15, 2019 at
11:00 a.m.



                                                                                                          :       00

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                        Page 1 of 1
